DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “160” has been used to designate both “a flexible closed ended tube” ([0070] of the printed publication) and “an outer tube” ([0087]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10, the claim from which claim 15 depends, has been amended to remove polyalkylene glycol as an option. Claim 15 recites the gel has a dielectric constant of less than 20. The specification only discusses the gel having such a dielectric constant when the gel is polyalkylene glycol ([0117] of the printed publication). The specification does not disclose a gel using xanthan gum, alginate or gelatin having that dielectric constant. Therefore, the specification fails to support the limitations of claim 15.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 30 and 31, there is no antecedent basis for “the distal end of the flexible tube that is passed first into the body.” While it could be argued that flexible tubes inherently have “distal ends,” the further recitation of the method step of passing first (relative to what?) into the body, in these kit claims, renders the claims indefinite. 
Regarding claim 30, the claim recites an outer tube. Claim 1, from which claim 30 depends, recites a flexible tube. It is unclear what the relationship is between those tubes particularly since the specification appears to suggest they are the same element (as noted above in the drawing objection).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 17, 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 2012/0197245) in view of Azamian (US 2016/0128797) and Gillespie (US 2010/0222802).
Regarding claims 10, 17 and 33, Burnett teaches a kit/method comprising a device and a gel (paragraph [0131], fig. 1), where the device comprises a flexible tube having a proximal end and a distal end, ([0111], 18) the flexible tube being passable from outside of a body to an interior area of the esophagus (fig. 2) and including at least one gel passing tube port formed through the tube; ([0116], fig. 4, 62) and at least one balloon affixed to an exterior surface of the flexible tube, (Para. 0116; Fig. 4, balloon 22). The balloon is configured to block the esophagus when inflated to prevent the gel released through the at least one substance passing tube port from entering another area of the body ([0116]). Burnett does not explicitly disclose wherein the gel comprises water and a xanthan gum, alginate, or gelatin. But the fact that Burnett does not disclose a particular gel simply suggests that the selection of an appropriate material is within the level of ordinary skill in the art. Further, Applicant has not disclosed that the particular gel material is critical or produces unexpected results (within the meaning discussed in MPEP 716.02(a)). The fact that Applicant originally claimed four distinct materials suggests the opposite, that any of these materials could be used to produce the same result. The specification is even broader, leaving room for other materials (“alginate, xanthan gum, etc.” in [0125] of the printed publication, where none of those materials were previously listed). The use of various kinds of gels as a thermally transmissive substance is common in the art, and the manner of creating gels is well within the level of ordinary skill in the art. As an example of the former, Azamian disclose an ablation system which uses a hydrogel as a thermally conductive material ([0276]). As an example of the latter, Gillespie discloses a medical system and teaches that hydrogels can be formed by adding water to alginate, gelatin and xanthan gum, among other substances ([0463]). It has been held that the simple substitution of one known element for another to obtain predictable results is an obvious modification (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to substitute the generic gel in the device and method of Burnett with any commonly known thermally conductive gel, including a hydrogel as taught by Azamian formed from any of water and alginate, gelatin or xanathan gum, as taught by Gillespie, that would produce the predictable result of allowing the device to be used to treat tissue in a desired manner.
Regarding claim 25, the kit of Burnett further includes at least one temperature sensor positioned along a length of the tube for detecting temperature information ([0130], [0220]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, Azamian and Gillespie, further in view of Marc (US 2012/0289956).
Regarding claim 15, the kit of Burnett-Azamian-Gillespie does not disclose that the dielectric constant of the gel is less than 20. However, as noted above, the creation of a gel is well within the level ordinary skill in the art. In addition to the discussion provided above, it is noted that Applicant discloses the use of two gel materials by referring to trademarks ([0115] of the printed publication) which suggests that the even materials not made by Applicant can be used in the invention. Marc discloses an ablation system and teaches that a flowable material that allows an energy treatment surface to conform to a tissue surface can have a dielectric constant of less than 50 ([0492]. Therefore, before the application was filed, it would have been obvious to provide the flowable gel material of Burnett-Azamian-Gillespie with any commonly known dielectric constant, including a value less than 50 as taught by Marc, that would produce the predictable result of a device have desired electrical characteristics. 

Claims 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett, Azamian and Gillespie, further in view of Lanphere (US 2014/0088669).
Regarding claims 20, 22 and 24, the kit and method of Burnett-Azamian-Gillespie does not disclose the percent by weight of the substance used to form the gel. However, Applicant has not disclosed that these ranges are critical or produce an unexpected result. Further, since these are percentages, the value in the kit/method of Burnett-Azamian-Gillespie must be between 0 and 100%, which is a range that at least overlaps with the claimed range (MPEP 2144.05(I)). Further, the creation of gels with the claimed percent by weight is common in the art. Lanphere, for example, discloses a medical device which uses gels made of water and other substances (including alginate [0126] and xanthan gum [0082]), where the substances have a percent by weight of 1.76-5% ([0105], see also [0107]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the gel of the kit/method of Burnett-Azamian-Gillespie with any commonly known percent by weight of a given substance, including a value in the range of 1.76-5% as taught by Lanphere, that would produce the predictable result of a device that can be used to treat tissue in a desired manner.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, Azamian and Gillespie, further view of Emmons (US 2010/0125269).
Regarding claims 26, the kit of Burnett-Azamian-Gillespie teaches the kit of claim 10 as discussed above. Burnett further teaches the tube forming at least one bend (see Fig. 10) in the interior area of the esophagus and one or more tube ports positioned proximate the interior area of the esophagus ([0116]). However, Burnett does not explicitly disclose whereby the tube is passable back outside the body, thereby forming two ends both outside the body. However, the fact that Applicant discloses multiple embodiments of the tube, most of which do not pass back outside the body, suggest this feature is not critical and does not produce unexpected results. In related energy treatment art, Emmons teaches a tube with two arms outside the body and forming a bend ([0206]-[0207]; fig. 4A-4B, 110). As described in Emmons, the two ends of the tube are outside the body. It has been held that the combination of known elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the kit of Burnett-Azamian-Gillespie based on the teachings of Emmons to have incorporate the tube forming at least one bend whereby the tube is passable back outside of the body to produce the predictable result of allowing a user to treat tissue in a desired manner.

Claims 27, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett, Azamian and Gillespie, further view of Ryba (US 2012/0089047).
Regarding claim 27, the kit of Burnett-Azamian-Gillespie teaches the device of claim 10 as discussed above but does not explicitly disclose the sleeve slidable within the tube to form a tight seal. In related cryoablative art, Ryba teaches a flexible sleeve slidable in connection with the tube and including at least one substance passing port formed through the sleeve, ([0182], fig. 14-15, probe with orifices read as flexible sleeve) where the sleeve is sized with respect to the tube to form a tight seal with the tube such that when at least one substance passing port of the sleeve is aligned with the at least one substance passing port of the tube, a substance may pass through the sleeve and the tube (passing port of tube read as the opening of delivery lumen 108; such that when the probe moves through lumen 108 it aligns the orifices into the balloon and a substance moves through both the probe and delivery catheter: see [0122]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the kit of Burnett-Azamian-Gillespie based on the teachings of Ryba to incorporate a flexible sleeve in order to effectively deliver fluid, by the creation of a seal, to the target location within the balloon and control balloon pressure/flow rate control.
Regarding claim 28, the kit of Burnett-Azamian-Gillespie-Ryba includes the device of claim 27 as discussed above. Ryba further teaches wherein the sleeve is slidable within the tube ([0122]; Fig. 14-15; probe with orifices read as flexible sleeve). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the kit of Burnett-Azamian-Gillespie-Ryba based on the teachings of Ryba to incorporate a flexible sleeve in order to effectively deliver fluid to the target location within the balloon and control balloon pressure/flow rate control.  
Regarding claim 31, the kit of Burnett-Azamian-Gillespie-Ryba discloses the device of claim 27 as discussed above. Burnett teaches the distal end of the flexible tube passed first into the body (fig. 4), but does not disclose the tube being surrounded by at least one balloon to capture liquid. In another embodiment Burnett does disclose such a balloon (111, fig. 12). Further, Ryba teaches a balloon to capture liquid ([0122], figs. 14-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the kit of Burnett-Azamian-Gillespie-Ryba based on the teachings of Ryba to have allowed the balloon  of Burnett to capture the liquid to produce the predictable result of a device that allows fluid to be circulated in a desired manner.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, Azamian, Gillespie and Ryba, further in view of Mihalik (US 2003/0171742).
Regarding claim 29, the kit of Burnett-Azamian-Gillespie-Ryba does not disclose that the sleeve is slidable on the outside of the tube. However, the fact that Applicant has claimed two mutually exclusive species of this feature (see claim 28) suggests that neither is critical or produces unexpected results. Mihalik discloses a cryosurgical system with slidable sleeve having a port and tube and teaches that the sleeve can be either inside the tube (260 inside 270, fig. 31) or outside the tube (240 outside 230, figs. 27-28). This is understood to be a teaching of functional equivalence (MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the sleeve and tube of Burnett-Azamian-Gillespie-Ryba with any commonly known arrangement, including either inside or outside with respect to the outer as taught by Mihalik, that would produce the predictable result of allowing a user to control the flow of a substance through the port.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, Azamian, Gillespie and Ryba, further in view of Hovda (US 6,363,937).
Regarding claim 30, the kit of Burnett-Azamian-Gillespie-Ryba discloses the device of claim 27 as discussed above. Burnett further teaches capturing liquid through an opening at the distal end ([0116]) but does not specifically disclose the use of an outer tube to capture liquid. In related electrosurgical art, Hovda teaches an outer tube, which captures liquid which has passed through a flexible sleeve (col. 18, lines 22-26; fig. 7B, aspiration lumen 162). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the kit of Burnett-Azamian-Gillespie-Ryba based on the teachings of Hovda to incorporate an outer tube to capture liquid in order to evacuate unnecessary or spent product out of the treatment area.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, Azamian and Gillespie, further view of LaFontaine (US 2004/0044334).
Regarding claim 32, the kit of Burnett-Azamian-Gillespie teaches the device of claim 10 as discussed above but does not explicitly disclose a coiled coolant tube on the exterior surface of the flexible tube. However, coolant tubes are ubiquitous in the cryosurgical art and Applicant has not disclosed how putting such a tube on the exterior of a tube in a coiled configuration is critical or produces unexpected results. LaFontaine discloses a similar cryosurgical system that comprises a coiled coolant tube affixed to an exterior surface of the flexible tube ([0040]-[0041], fig. 6, 120). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the kit of Burnett-Azamian-Gillespie based on the teachings of LaFontaine to incorporate a coolant tube in order to produce the predictable result of supplying cryogenic fluid to a treatment region in a desired manner.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection. 

  Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding devices with sliding tubes and ports for directing a cryogen, see for example figures 15-20 and paragraph [0051] of US 2013/0110099 to Groves. Regarding those elements inside a balloon, see figures 1, 6A-B of US 2015/0119868 to Lalonde.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794